Per Curiam.
The plaintiff brought suit against the defendant to recover 15% acres of land. The parties are coterminous landowners, and had previously agreed in writing upon the dividing line. After evidence was submitted the jury returned a verdict in favor of the plaintiff. The defendant made a motion for new trial on the statutory grounds, and amended the same by alleging newly discovered evidence: {a) that one of the jurors trying the case was related to the plaintiff within the prohibited degree, to wit, the wife of the juror was a fourth cousin to the husband of the plaintiff; (b) that prior to the bringing of this suit plaintiff had been suing defendant for rent of the premises in dispute and for injunction relative to the possession of the property, and that during the pendency of the latter suit, and prior to the filing of the present suit, defendant made valuable and permanent improvements on the premises, and that the verdict of the jury establishes a line that “takes in” the improvements; that defendant “never knew that plaintiff contended for a line dividing the land in question that would take in the improvements until after the trial of the case; and that he never advised his counsel that he had placed any improvements on the land in question.” The evidence shows that after the execution of the written agreement fixing the line the defendant was present when a surveyor laid out the Tine as agreed upon. Held:
1. Marriage relates the husband to the wife’s kindred, but does not relate any of his kindred to hers. Consequently a man whose wife is related to the husband of one of the parties was not, for that reason, incompetent as a juror to try the ease. Wilburn v. State, 141 Ga. 510 (2) (81 S. E. 444).
2. Under the pleadings and the evidence it appears that the exercise of reasonable diligence before the trial of the case would have acquainted the defendant with the facts alleged to have been newly discovered.
3. The evidence was sufficient to authorize the verdict.

Judgment affirmed.


All the Justices concur.

Complaint for land. Before Judge Hardeman. Bullocb superior court. July 24, 1917.
Anderson & Jones, for plaintiff in error.
Brannen & Booth, contra.